Citation Nr: 1545333	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  10-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from July 1980 until retirement in November 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, May 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing is of record.

In March 2014, the Board remanded these matters and a claim for entitlement to service connection for a low back disability.  An August 2014 RO rating decision, granted service connection for lumbar strain.  As that is a full grant of the benefit sought as to that matter, it is no longer on appeal.  


REMAND

Initially, the Board notes that subsequent to the last supplemental statement of the case in August 2014, a substantial amount of VA medical records have been associated with the claims file.  These records, dated through May 2015 show treatment and evaluation relevant to each of the disabilities on appeal.  Further, in July 2015, the Veteran underwent an additional VA examination of the service-connected right knee disability that is on appeal.  Without a waiver of initial RO consideration, a remand is necessary for the issuance of a supplemental statement of the case that considers all of the evidence of record associated with the claims file.  38 C.F.R. §§ 19.31, 19.37 (2015).  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With regard to the claim for service connection for a right hip disability, the Veteran was provided a VA examination in August 2014 in which the examiner indicated that the Veteran did not have a diagnosed right hip disability, and provided no etiological opinion.  However, in the Board's March 2014 remand, it was specifically noted that the Veteran had been diagnosed during the appeal with right hip greater trochanteric bursitis.  The Board notes that service connection may be granted where a disability is shown at any time during the appeal, even if the most recent medical evidence is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, a supplemental opinion was obtained later in August 2014, from a VA physician who did not examine the Veteran, which found that the Veteran had right hip strain.  That physician opined that the Veteran's hip strain was of unknown etiology and did not see any evidence that it was related to the service-connected right knee, including altered gait.  It appeared to be separate pathology.  Thus, that physician opined that it is less likely than not that the hip was due to the knee.  In this case, the Veteran has not yet been provided a VA examination that adequately addresses the issue of service connection for a right hip disability, on a direct and secondary basis, with consideration of all diagnosed right hip disabilities, and that includes fully explained rationales.  Therefore, on remand, the Veteran should be afforded an additional VA examination to determine the nature and etiology of any diagnosed right hip disability.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).

With regard to the claim for TDIU, the Veteran's representative asserts that the examinations conducted pursuant to the Board's March 2014 remand did not address whether the Veteran is unable to secure gainful employment as was directed in the remand instructions.  While the VA examinations are lacking, the Board finds that the Veteran also not provided information as to his actual unemployability despite a request in April 2014 by the RO.  Specifically, in the April 2014 letter, the Veteran was requested to ask his last employer to complete and return an enclosed VA Form 21-4192, Request for Employment Information.  He was also requested to send a copy of employment records showing he had to use sick leave or leave without pay due to his service-connected conditions, and lastly, he was requested to sign and return an enclosed VA form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.   If a veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Moreover, an April 2015 VA mental disorders examination report shows that the Veteran stated occupationally, he is a Social Security Administration (SSA) claims representative.  He had held that job for eight years now with difficulties on the job reported to be interpersonal and low motivation at times.  He added that it helps him to be able to work independently on the job and he feels he can do that now.  The Board finds that a VA social and industrial survey should be undertaken, to determine whether the Veteran is unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.  The Veteran is advised that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2015).

Prior to scheduling the above examinations, all outstanding VA medical records dated from May 2015 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and representative, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that they complete and return that form.

2.  Obtain all outstanding VA medical records dated from May 2015 to the present. 

3.  Then, schedule the Veteran for an appropriate VA examination, by an examiner who has not previously examined the Veteran, to determine the etiology of any diagnosed right hip disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should reconcile the opinion with all other opinions of record.  A complete rationale for the opinion must be provided.  The examiner should provide the following:

(a) Clearly identify all diagnosed right hip disabilities.  In doing so, the examiner should clearly consider all right hip disabilities diagnosed during the course of the appeal, to include, but not limited to right hip greater trochanteric bursitis and right hip strain, and attempt to reconcile the various diagnoses. 

(b) Provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right hip disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset of right hip pain in 2000 and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a right hip disability that is proximately due to or caused by a service-connected disability. 

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has a right hip disability that is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability. 

4.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  The claims folder must be reviewed and that review should be indicated in the report.  The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of non-service-connected disabilities, but with consideration of work history and training, make him unable to secure or follow a substantially gainful occupation.   The Board notes that the Veteran is service-connected for adjustment disorder with mixed anxiety and depressed mood, skin conditions, right rotator cuff disorder, left knee disability, right knee disability, tinnitus, pseudofolliculitis of the face, bilateral flat feet, lumbar strain, left elbow disability, right index trigger finger disorder, gastroesophageal reflux disease, surgical scar of the right shoulder and the left lower extremity, left ear hearing loss, headaches, bilateral carpal tunnel syndrome of the wrists, and residuals of a right thumb fracture.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with the other clinical evidence of record, to include an April 2015 VA mental disorders examination report noting that the Veteran was employed as an SSA claims representative.

5.  Then, readjudicate the claims, with consideration of all evidence submitted since the most recent supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

